PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/307,966
Filing Date: 7 Dec 2018
Appellant(s): DELATTRE et al.



__________________
Christopher M. Goff
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 5, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 10, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-10 stand rejected under 35 U.S.C. 103 as being unpatentable over Rizzi (US 3751270) in view of Ley et al (US 8679461).  
As to claims 1-10, Rizzi teaches a beverage or food composition comprising a natural sugar and hesperetin dihydrochalcone (see entire patent, especially claims 1-3 and Examples).  Rizzi teaches a weight ratio of sugar to dihydrochalcone compound of 1:10-6 to 1:10-3 (claim 2).  Rizzi et al teach the enhancement of sweetness with hesperetin dihydrochalcone (see column 2, line 60 to column 3, line 3).
The claims appear to differ as to the recitation of an artificial sweetener.
Ley et al disclose the use of hesperetin compounds for enhancing sweet taste (see entire patent).  Ley et al disclose natural and artificial sweeteners.  For example, Ley et al disclose stevioside and rebaudioside (see column 3, lines 23-57).
It would have been obvious to a person of ordinary skill at the time of the invention, to use an artificial sweetener as taught by Ley et al in that of Rizzi because the use of hesperetin compounds serves to enhance both natural and artificial sweeteners.
In the absence of a showing to the contrary, Appellant is using known components for their art-recognized function to obtain no more than expected results.

 (2) Response to Argument
Appellant argues that Rizzi does not teach a method of enhancing the sweetness of an artificial sweetener, that Rizzi teaches away from the claimed invention, and that Ley et al is directed to hesperitin or salts thereof.
Rizzi et al teach the enhancement of sweetness with hesperetin dihydrochalcone (see column 2, line 60 to column 3, line 3).  Rizzi et al does not exclude artificial sweeteners.  Rizzi et al merely states that natural sugars are preferred.  This is known in the art.  The ultimate goal in the artificial sweetener art is to duplicate natural sweeteners. Rizzi et al does not teach that enhancement will not occur with artificial sweeteners.  Ley et al disclose the use of hesperetin compounds for enhancing sweet taste (see entire patent).  Ley et al disclose natural and artificial sweeteners.  For example, Ley et al disclose miraculin, aspartame, alitame, stevioside and rebaudioside (see column 3, lines 23-57).
The use of hesperetin compounds serves to enhance both natural and artificial sweeteners.  Once the art has recognized the use of hesperetin compounds to enhance sweetness then the use and manipulation of amounts and sweeteners would be expected, obvious, and well-within the skill of the art.
The prior art teaches the claimed components.  In the absence of a showing of unexpected results, Appellant is using known components for their art-recognized function to obtain no more than expected results.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:


/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793                                                                                                                                                                                                        
/William Krynski/
Supervisory Patent Examiner, TC1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.